


110 HR 398 IH: Healthy Places Act of

U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 398
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2007
			Ms. Solis introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require Federal agencies to support health impact
		  assessments and take other actions to improve health and the environmental
		  quality of communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Places Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Built
			 environmentThe term built environment means an
			 environment consisting of all buildings, spaces, and products that are created
			 or modified by people, including—
				(A)homes, schools,
			 workplaces, parks and recreation areas, greenways, business areas, and
			 transportation systems;
				(B)electric
			 transmission lines;
				(C)waste disposal
			 sites; and
				(D)land-use planning
			 and policies that impact urban, rural, and suburban communities.
				(3)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention.
			(4)Environmental
			 healthThe term environmental health means the
			 health and well-being of a population as affected by—
				(A)the direct
			 pathological effects of chemicals, radiation, and some biological agents;
			 and
				(B)the effects (often
			 indirect) of the broad physical, psychological, social, and aesthetic
			 environment.
				(5)Health impact
			 assessmentThe term health impact assessment means
			 any combination of procedures, methods, tools, and means used under section 4
			 to analyze the actual or potential effects of a policy, program, or project on
			 the health of a population (including the distribution of those effects within
			 the population).
			(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Interagency
			 working group on environmental health
			(a)DefinitionsIn
			 this section:
				(1)InstituteThe
			 term Institute means the Institute of Medicine of the National
			 Academies of Science.
				(2)IWGThe
			 term IWG means the interagency working group established under
			 subsection (b).
				(b)EstablishmentThe
			 Secretary, in coordination with the Administrator, shall establish an
			 interagency working group to discuss environmental health concerns,
			 particularly concerns disproportionately affecting disadvantaged
			 populations.
			(c)MembershipThe
			 IWG shall be composed of a representative from each Federal agency (as
			 appointed by the head of the agency) that has jurisdiction over, or is affected
			 by, environmental policies and projects, including—
				(1)the Council on
			 Environmental Quality;
				(2)the Department of
			 Agriculture;
				(3)the Department of
			 Commerce;
				(4)the Department of
			 Defense;
				(5)the Department of
			 Education;
				(6)the Department of
			 Energy;
				(7)the Department of
			 Health and Human Services;
				(8)the Department of
			 Housing and Urban Development;
				(9)the Department of
			 the Interior;
				(10)the Department of
			 Justice;
				(11)the Department of
			 Labor;
				(12)the Department of
			 State;
				(13)the Department of
			 Transportation;
				(14)the Environmental
			 Protection Agency; and
				(15)such other
			 Federal agencies as the Administrator and the Secretary jointly determine to be
			 appropriate.
				(d)DutiesThe
			 IWG shall—
				(1)facilitate
			 communication and partnership on environmental health-related projects and
			 policies—
					(A)to generate a
			 better understanding of the interactions between policy areas; and
					(B)to raise awareness
			 of the relevance of health across policy areas to ensure that the potential
			 positive and negative health consequences of decisions are not
			 overlooked;
					(2)serve as a
			 centralized mechanism to coordinate a national effort—
					(A)to discuss and
			 evaluate evidence and knowledge on the relationship between the general
			 environment and the health of the population of the United States;
					(B)to determine the
			 range of effective, feasible, and comprehensive actions to improve
			 environmental health; and
					(C)to examine and
			 better address the influence of social and environmental determinants of
			 health;
					(3)survey Federal
			 agencies to determine which policies are effective in encouraging, and how best
			 to facilitate outreach without duplicating, efforts relating to environmental
			 health promotion;
				(4)establish specific
			 goals within and across Federal agencies for environmental health promotion,
			 including determinations of accountability for reaching those goals;
				(5)develop a strategy
			 for allocating responsibilities and ensuring participation in environmental
			 health promotions, particularly in the case of competing agency
			 priorities;
				(6)coordinate plans
			 to communicate research results relating to environmental health to enable
			 reporting and outreach activities to produce more useful and timely
			 information;
				(7)establish an
			 interdisciplinary committee to continue research efforts to further understand
			 the relationship between the built environment and health factors (including
			 air quality, physical activity levels, housing quality, access to primary
			 health care practitioners and health care facilities, injury risk, and
			 availability of nutritional, fresh food) that coordinates the expertise of the
			 public health, urban planning, and transportation communities;
				(8)develop an
			 appropriate research agenda for Federal agencies—
					(A)to support—
						(i)longitudinal
			 studies;
						(ii)rapid-response
			 capability to evaluate natural conditions and occurrences; and
						(iii)extensions of
			 national databases; and
						(B)to review
			 evaluation and economic data relating to the impact of Federal interventions on
			 the prevention of environmental health concerns;
					(9)initiate
			 environmental health impact demonstration projects to develop integrated
			 place-based models for addressing community quality-of-life issues;
				(10)provide a
			 description of evidence-based best practices, model programs, effective
			 guidelines, and other strategies for promoting environmental health;
				(11)make
			 recommendations to improve Federal efforts relating to environmental health
			 promotion and to ensure Federal efforts are consistent with available standards
			 and evidence and other programs in existence as of the date of enactment of
			 this Act;
				(12)monitor Federal
			 progress in meeting specific environmental health promotion goals;
				(13)assist in
			 ensuring, to the maximum extent practicable, integration of the impact of
			 environmental policies, programs, and activities on the areas under Federal
			 jurisdiction;
				(14)assist in the
			 implementation of the recommendations from the reports of the Institute of
			 Medicine entitled Does the Built Environment Influence Physical
			 Activity? Examining the Evidence and dated January 11, 2005, and
			 Rebuilding the Unity of Health and the Environment: A New Vision of
			 Environmental Health for the 21st Century and dated January 22, 2001,
			 including recommendations for—
					(A)the expansion of
			 national public health and travel surveys to provide more detailed information
			 about the connection between the built environment and health, including
			 expansion of such surveys as—
						(i)the
			 Behavioral Risk Factor Surveillance System, the National Health and Nutrition
			 Examination Survey, and the National Health Interview Survey conducted by the
			 Centers for Disease Control and Prevention;
						(ii)the
			 American Community survey conducted by the Census Bureau;
						(iii)the
			 American Time Use Survey conducted by the Bureau of Labor Statistics;
						(iv)the
			 Youth Risk Behavior Survey conducted by the Centers for Disease Control and
			 Prevention; and
						(v)the
			 National Longitudinal Cohort Survey of American Children (the National
			 Children's Study) conducted by the National Institute of Child Health and Human
			 Development;
						(B)collaboration with
			 national initiatives to learn from natural experiments such as observations
			 from changes in the built environment and the consequent effects on
			 health;
					(C)development of a
			 program of research with a defined mission and recommended budget,
			 concentrating on multiyear projects and enhanced data collection;
					(D)development of
			 interdisciplinary education programs—
						(i)to train
			 professionals in conducting recommended research; and
						(ii)to prepare
			 practitioners with appropriate skills at the intersection of physical activity,
			 public health, transportation, and urban planning;
						(15)not later than 2
			 years after the date of enactment of this Act, submit to Congress a report that
			 describes the extent to which recommendations from the Institute of Medicine
			 reports described in paragraph (14) were executed; and
				(16)assist the
			 Director with the development of guidance for the assessment of the potential
			 health effects of land use, housing, and transportation policy and
			 plans.
				(e)Meetings
				(1)In
			 generalThe IWG shall meet at least 3 times each year.
				(2)Annual
			 conferenceThe Secretary, acting through the Director and in
			 collaboration with the Administrator, shall sponsor an annual conference on
			 environmental health and health disparities to enhance coordination, build
			 partnerships, and share best practices in environmental health data collection,
			 analysis, and reporting.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			4.Health impact
			 assessments
			(a)Definition of
			 eligible entityIn this section, the term eligible
			 entity means any unit of State or local government the jurisdiction of
			 which includes individuals or populations the health of which are or will be
			 affected by an activity or a proposed activity.
			(b)EstablishmentThe
			 Secretary, acting through the Director and in collaboration with the
			 Administrator, shall—
				(1)establish a
			 program at the National Center of Environmental Health at the Centers for
			 Disease Control and Prevention focused on advancing the field of health impact
			 assessment, including—
					(A)collecting and
			 disseminating best practices;
					(B)administering
			 capacity building grants, in accordance with subsection (d);
					(C)providing
			 technical assistance;
					(D)providing
			 training;
					(E)conducting
			 evaluations; and
					(F)awarding
			 competitive extramural research grants;
					(2)in accordance with
			 subsection (f), develop guidance to conduct health impact assessments;
			 and
				(3)establish a grant
			 program to allow eligible entities to conduct health impact assessments.
				(c)GuidanceThe
			 Director, in collaboration with the IWG, shall—
				(1)develop guidance
			 for the assessment of the potential health effects of land use, housing, and
			 transportation policy and plans, including—
					(A)background on
			 international efforts to bridge urban planning and public health institutions
			 and disciplines, including a review of health impact assessment best practices
			 internationally;
					(B)evidence-based
			 causal pathways that link urban planning, transportation, and housing policy
			 and objectives to human health objectives;
					(C)data resources and
			 quantitative and qualitative forecasting methods to evaluate both the status of
			 health determinants and health effects; and
					(D)best practices for
			 inclusive public involvement in planning decision-making;
					(2)not later than 1
			 year after the date of enactment of this Act, promulgate the guidance;
			 and
				(3)present the
			 guidance to the public at the annual conference described in section
			 3(e)(2).
				(d)Grant
			 programThe Secretary, acting through the Director and in
			 collaboration with the Administrator, shall establish a program under which the
			 Secretary shall provide funding and technical assistance to eligible entities
			 to prepare health impact assessments—
				(1)to ensure that
			 appropriate health factors are taken into consideration as early as practicable
			 during any planning, review, or decision-making process; and
				(2)to evaluate the
			 effect on the health of individuals and populations, and on social and economic
			 development, of decisions made outside of the health sector that result in
			 modifications of a physical or social environment.
				(e)Applications
				(1)In
			 generalTo receive a grant under this section, an eligible entity
			 shall submit to the Secretary an application in accordance with this
			 subsection, in such time, in such manner, and containing such additional
			 information as the Secretary may require.
				(2)Inclusion
					(A)In
			 generalAn application under this subsection shall include an
			 assessment by the eligible entity of the probability that an applicable
			 activity or proposed activity will have at least 1 significant, adverse health
			 effect on an individual or population in the jurisdiction of the eligible
			 entity, based on the criteria described in subparagraph (B).
					(B)CriteriaThe
			 criteria referred to in subparagraph (A) include, with respect to the
			 applicable activity or proposed activity—
						(i)any
			 substantial adverse effect on—
							(I)existing air
			 quality, ground or surface water quality or quantity, or traffic or noise
			 levels;
							(II)a significant
			 habitat area;
							(III)physical
			 activity;
							(IV)injury;
							(V)mental
			 health;
							(VI)social
			 capital;
							(VII)accessibility;
							(VIII)the character
			 or quality of an important historical, archeological, architectural, or
			 aesthetic resource (including neighborhood character) of the community of the
			 eligible entity; or
							(IX)any other natural
			 resource;
							(ii)any
			 increase in—
							(I)solid waste
			 production; or
							(II)problems relating
			 to erosion, flooding, leaching, or drainage;
							(iii)any requirement
			 that a large quantity of vegetation or fauna be removed or destroyed;
						(iv)any
			 conflict with the plans or goals of the community of the eligible
			 entity;
						(v)any
			 major change in the quantity or type of energy used by the community of the
			 eligible entity;
						(vi)any
			 hazard presented to human health;
						(vii)any substantial
			 change in the use, or intensity of use, of land in the jurisdiction of the
			 eligible entity, including agricultural, open space, and recreational
			 uses;
						(viii)the probability
			 that the activity or proposed activity will result in an increase in tourism in
			 the jurisdiction of the eligible entity;
						(ix)any
			 substantial, adverse aggregate impact on environmental health resulting
			 from—
							(I)changes caused by
			 the activity or proposed activity to 2 or more elements of the environment;
			 or
							(II)2 or more related
			 actions carried out under the activity or proposed activity; and
							(x)any
			 other significant change of concern, as determined by the eligible
			 entity.
						(C)Factors for
			 considerationIn making an assessment under subparagraph (A), an
			 eligible entity may take into consideration any reasonable, direct, indirect,
			 or cumulative effect relating to the applicable activity or proposed activity,
			 including the effect of any action that is—
						(i)included in the
			 long-range plan relating to the activity or proposed activity;
						(ii)likely to be
			 carried out in coordination with the activity or proposed activity;
						(iii)dependent on the
			 occurrence of the activity or proposed activity; or
						(iv)likely to have a
			 disproportionate impact on disadvantaged populations.
						(f)Use of
			 funds
				(1)In
			 generalAn eligible entity shall use assistance received under
			 this section to prepare and submit to the Secretary a health impact assessment
			 in accordance with this subsection.
				(2)PurposesThe
			 purposes of a health impact assessment are—
					(A)to facilitate the
			 involvement of State and local health officials in community planning and land
			 use decisions to identify any potential health concern relating to an activity
			 or proposed activity;
					(B)to provide for an
			 investigation of any health-related issue addressed in an environmental impact
			 statement or policy appraisal relating to an activity or a proposed
			 activity;
					(C)to describe and
			 compare alternatives (including no-action alternatives) to an activity or a
			 proposed activity to provide clarification with respect to the costs and
			 benefits of the activity or proposed activity; and
					(D)to contribute to
			 the findings of an environmental impact statement with respect to the terms and
			 conditions of implementing an activity or a proposed activity, as
			 necessary.
					(3)RequirementsA
			 health impact assessment prepared under this subsection shall—
					(A)describe the
			 relevance of the applicable activity or proposed activity (including the policy
			 of the activity) with respect to health issues;
					(B)assess each health
			 impact of the applicable activity or proposed activity;
					(C)provide
			 recommendations of the eligible entity with respect to—
						(i)the
			 mitigation of any adverse impact on health of the applicable activity or
			 proposed activity; or
						(ii)the
			 encouragement of any positive impact of the applicable activity or proposed
			 activity;
						(D)provide for
			 monitoring of the impacts on health of the applicable activity or proposed
			 activity, as the eligible entity determines to be appropriate; and
					(E)include a list of
			 each comment received with respect to the health impact assessment under
			 subsection (g).
					(4)MethodologyIn
			 preparing a health impact assessment under this subsection, an eligible
			 entity—
					(A)shall follow
			 guidelines developed by the Director, in collaboration with the IWG,
			 that—
						(i)are
			 consistent with subsection (c);
						(ii)will be
			 established not later than 1 year after the date of enactment of this Act;
			 and
						(iii)will be made
			 publicly available at the annual conference described in section 3(e)(2);
			 and
						(B)may establish a
			 balance, as the eligible entity determines to be appropriate, between the use
			 of—
						(i)rigorous methods
			 requiring special skills or increased use of resources; and
						(ii)expedient,
			 cost-effective measures.
						(g)Public
			 participation
				(1)In
			 generalBefore preparing and submitting to the Secretary a final
			 health impact assessment, an eligible entity shall request and take into
			 consideration public and agency comments, in accordance with this
			 subsection.
				(2)RequirementNot
			 later than 30 days after the date on which a draft health impact assessment is
			 completed, an eligible entity shall submit the draft health impact assessment
			 to each Federal agency, and each State and local organization, that—
					(A)has jurisdiction
			 with respect to the activity or proposed activity to which the health impact
			 assessment applies;
					(B)has special
			 knowledge with respect to an environmental or health impact of the activity or
			 proposed activity; or
					(C)is authorized to
			 develop or enforce any environmental standard relating to the activity or
			 proposed activity.
					(3)Comments
			 requested
					(A)Request by
			 eligible entityAn eligible entity may request comments with
			 respect to a health impact assessment from—
						(i)affected Indian
			 tribes;
						(ii)interested or
			 affected individuals or organizations; and
						(iii)any other State
			 or local agency, as the eligible entity determines to be appropriate.
						(B)Request by
			 othersAny interested or affected agency, organization, or
			 individual may—
						(i)request an
			 opportunity to comment on a health impact assessment; and
						(ii)submit to the
			 appropriate eligible entity comments with respect to the health impact
			 assessment by not later than—
							(I)for a Federal,
			 State, or local government agency or organization, the date on which a final
			 health impact assessment is prepared; and
							(II)for any other
			 individual or organization, the date described in subclause (I) or another
			 date, as the eligible entity may determine.
							(4)Response to
			 commentsA final health impact assessment shall describe the
			 response of the eligible entity to comments received within a 90-day period
			 under this subsection, including—
					(A)a description of
			 any means by which the eligible entity, as a result of such a comment—
						(i)modified an
			 alternative recommended with respect to the applicable activity or proposed
			 activity;
						(ii)developed and
			 evaluated any alternative not previously considered by the eligible
			 entity;
						(iii)supplemented,
			 improved, or modified an analysis of the eligible entity; or
						(iv)made any factual
			 correction to the health impact assessment; and
						(B)for any comment
			 with respect to which the eligible entity took no action, an explanation of the
			 reasons why no action was taken and, if appropriate, a description of the
			 circumstances under which the eligible entity would take such an action.
					(h)Health impact
			 assessment databaseThe Secretary, acting through the Director
			 and in collaboration with the Administrator, shall establish and maintain a
			 health impact assessment database, including—
				(1)a
			 catalog of health impact assessments received under this section;
				(2)an
			 inventory of tools used by eligible entities to prepare draft and final health
			 impact assessments; and
				(3)guidance for
			 eligible entities with respect to the selection of appropriate tools described
			 in paragraph (2).
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as are necessary.
			5.Grant
			 program
			(a)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention, acting in collaboration with the Administrator and the
			 Director of the National Institute of Environmental Health Sciences.
				(2)Eligible
			 entityThe term eligible entity means a State or
			 local community that—
					(A)bears a
			 disproportionate burden of exposure to environmental health hazards;
					(B)has established a
			 coalition—
						(i)with
			 not less than 1 community-based organization; and
						(ii)with not less
			 than 1—
							(I)public health
			 entity;
							(II)health care
			 provider organization; or
							(III)academic
			 institution;
							(C)ensures planned
			 activities and funding streams are coordinated to improve community health;
			 and
					(D)submits an
			 application in accordance with subsection (c).
					(b)EstablishmentThe
			 Director shall establish a grant program under which eligible entities shall
			 receive grants to conduct environmental health improvement activities.
			(c)ApplicationTo
			 receive a grant under this section, an eligible entity shall submit an
			 application to the Director at such time, in such manner, and accompanied by
			 such information as the Director may require.
			(d)Cooperative
			 agreementsAn eligible entity may use a grant under this
			 section—
				(1)to promote
			 environmental health; and
				(2)to address
			 environmental health disparities.
				(e)Amount of
			 cooperative agreement
				(1)In
			 generalThe Director shall award grants to eligible entities at
			 the 2 different funding levels described in this subsection.
				(2)Level 1
			 Cooperative Agreements
					(A)In
			 generalAn eligible entity awarded a grant under this paragraph
			 shall use the funds to identify environmental health problems and solutions
			 by—
						(i)establishing a
			 planning and prioritizing council in accordance with subparagraph (B);
			 and
						(ii)conducting an
			 environmental health assessment in accordance with subparagraph (C).
						(B)Planning and
			 prioritizing council
						(i)In
			 generalA prioritizing and planning council established under
			 subparagraph (A)(i) (referred to in this paragraph as a PPC) shall
			 assist the environmental health assessment process and environmental health
			 promotion activities of the eligible entity.
						(ii)MembershipMembership
			 of a PPC shall consist of representatives from various organizations within
			 public health, planning, development, and environmental services and shall
			 include stakeholders from vulnerable groups such as children, the elderly,
			 disabled, and minority ethnic groups that are often not actively involved in
			 democratic or decision-making processes.
						(iii)DutiesA
			 PPC shall—
							(I)identify key
			 stakeholders and engage and coordinate potential partners in the planning
			 process;
							(II)establish a
			 formal advisory group to plan for the establishment of services;
							(III)conduct an
			 in-depth review of the nature and extent of the need for an environmental
			 health assessment, including a local epidemiological profile, an evaluation of
			 the service provider capacity of the community, and a profile of any target
			 populations; and
							(IV)define the
			 components of care and form essential programmatic linkages with related
			 providers in the community.
							(C)Environmental
			 health assessment
						(i)In
			 generalA PPC shall carry out an environmental health assessment
			 to identify environmental health concerns.
						(ii)Assessment
			 processThe PPC shall—
							(I)define the goals of
			 the assessment;
							(II)generate the
			 environmental health issue list;
							(III)analyze issues
			 with a systems framework;
							(IV)develop
			 appropriate community environmental health indicators;
							(V)rank the
			 environmental health issues;
							(VI)set priorities
			 for action;
							(VII)develop an
			 action plan;
							(VIII)implement the
			 plan; and
							(IX)evaluate progress
			 and planning for the future.
							(D)EvaluationEach
			 eligible entity that receives a grant under this paragraph shall evaluate,
			 report, and disseminate program findings and outcomes.
					(E)Technical
			 assistanceThe Director may provide such technical and other
			 non-financial assistance to eligible entities as the Director determines to be
			 necessary.
					(3)Level 2
			 Cooperative Agreements
					(A)Eligibility
						(i)In
			 generalThe Director shall award grants under this paragraph to
			 eligible entities that have already—
							(I)established
			 broad-based collaborative partnerships; and
							(II)completed
			 environmental assessments.
							(ii)No level 1
			 requirementTo be eligible to receive a grant under this
			 paragraph, an eligible entity is not required to have successfully completed a
			 Level 1 Cooperative Agreement (as described in paragraph (2).
						(B)Use of grant
			 fundsAn eligible entity awarded a grant under this paragraph
			 shall use the funds to further activities to carry out environmental health
			 improvement activities, including—
						(i)addressing
			 community environmental health priorities in accordance with paragraph
			 (2)(C)(ii), including—
							(I)air
			 quality;
							(II)water
			 quality;
							(III)solid
			 waste;
							(IV)land use;
							(V)housing;
							(VI)food
			 safety;
							(VII)crime;
							(VIII)injuries;
			 and
							(IX)healthcare
			 services;
							(ii)building
			 partnerships between planning, public health, and other sectors, to address how
			 the built environment impacts food availability and access and physical
			 activity to promote healthy behaviors and lifestyles and reduce obesity and
			 related co-morbidities;
						(iii)establishing
			 programs to address—
							(I)how environmental
			 and social conditions of work and living choices influence physical activity
			 and dietary intake; or
							(II)how those
			 conditions influence the concerns and needs of people who have impaired
			 mobility and use assistance devices, including wheelchairs and lower limb
			 prostheses; and
							(iv)convening
			 intervention programs that examine the role of the social environment in
			 connection with the physical and chemical environment in—
							(I)determining access
			 to nutritional food; and
							(II)improving
			 physical activity to reduce morbidity and increase quality of life.
							(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$25,000,000 for
			 fiscal year 2008; and
				(2)such sums as may be
			 necessary for fiscal years 2009 through 2012.
				6.Additional
			 research on the relationship between the built environment and the health of
			 community residents
			(a)Definition of
			 eligible institutionIn this section, the term eligible
			 institution means a public or private nonprofit institution that submits
			 to the Secretary and the Administrator an application for a grant under the
			 grant program authorized under subsection (b)(2) at such time, in such manner,
			 and containing such agreements, assurances, and information as the Secretary
			 and Administrator may require.
			(b)Research grant
			 program
				(1)Definition of
			 healthIn this section, the term health
			 includes—
					(A)levels of physical
			 activity;
					(B)consumption of
			 nutritional foods;
					(C)rates of
			 crime;
					(D)air, water, and soil
			 quality;
					(E)risk of
			 injury;
					(F)accessibility to
			 healthcare services; and
					(G)other indicators
			 as determined appropriate by the Secretary.
					(2)GrantsThe
			 Secretary, in collaboration with the Administrator, shall provide grants to
			 eligible institutions to conduct and coordinate research on the built
			 environment and its influence on individual and population-based health.
				(3)ResearchThe
			 Secretary shall support research that—
					(A)investigates and
			 defines the causal links between all aspects of the built environment and the
			 health of residents;
					(B)examines—
						(i)the
			 extent of the impact of the built environment (including the various
			 characteristics of the built environment) on the health of residents;
						(ii)the
			 variance in the health of residents by—
							(I)location (such as
			 inner cities, inner suburbs, and outer suburbs); and
							(II)population
			 subgroup (such as children, the elderly, the disadvantaged); or
							(iii)the importance
			 of the built environment to the total health of residents, which is the primary
			 variable of interest from a public health perspective;
						(C)is used to
			 develop—
						(i)measures to
			 address health and the connection of health to the built environment;
			 and
						(ii)efforts to link
			 the measures to travel and health databases; and
						(D)distinguishes
			 carefully between personal attitudes and choices and external influences on
			 observed behavior to determine how much an observed association between the
			 built environment and the health of residents, versus the lifestyle preferences
			 of the people that choose to live in the neighborhood, reflects the physical
			 characteristics of the neighborhood; and
					(E)(i)identifies or develops
			 effective intervention strategies to promote better health among residents with
			 a focus on behavioral interventions and enhancements of the built environment
			 that promote increased use by residents; and
						(ii)in developing the intervention
			 strategies under clause (i), ensures that the intervention strategies will
			 reach out to high-risk populations, including low-income urban and rural
			 communities.
						(4)PriorityIn
			 providing assistance under the grant program authorized under paragraph (2),
			 the Secretary and the Administrator shall give priority to research that
			 incorporates—
					(A)interdisciplinary
			 approaches; or
					(B)the expertise of
			 the public health, physical activity, urban planning, and transportation
			 research communities in the United States and abroad.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			
